             Case 2:20-cv-01618-RAJ-MLP Document 35 Filed 03/02/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9

10
         CUTTING EDGE VISION, LLC,                         CASE NO. 2:20-cv-01618-MLP
11
                                                           AGREEMENT REGARDING
12                                   Plaintiff,            DISCOVERY OF ELECTRONICALLY
                                                           STORED INFORMATION AND ORDER
13                v.

14       HTC CORPORATION and HTC
         AMERICA, INC.,
15
                                     Defendants.
16

17

18            The parties hereby stipulate to the following provisions regarding the discovery of
19 electronically stored information (“ESI”) in this matter:

20            A. General Principles
21            An attorney’s zealous representation of a client is not compromised by conducting
22 discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

23 in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

24 contributes to the risk of sanctions.

25            The proportionality standard set forth in Fed. R. Civ. P. 26(b)(2)(C) must be applied in
26 each case when formulating a discovery plan. To further the application of the proportionality

                                                                        OGDEN MURPHY WALLACE, PLLC
                                                                           901 5TH AVE, SUITE 3500
     {DJV2377845.DOCX;1/08289.000001/ }
                                                                             SEATTLE, WA 98164
     AGREEMENT REGARDING DISCOVERY OF ESI - 1
             Case 2:20-cv-01618-RAJ-MLP Document 35 Filed 03/02/21 Page 2 of 6




 1 standard in discovery, requests for production of ESI and related responses should be reasonably

 2 targeted, clear, and as specific as possible.

 3            B. ESI Disclosures

 4            The parties agree to promptly meet and confer to disclose Custodians, Non-custodial data

 5 sources, Third Party Data Sources, and Inaccessible Data as defined by the MODEL

 6 PROTOCOL.

 7            C. Preservation

 8            The parties acknowledge that they have a common law obligation to take reasonable and

 9 proportional steps to preserve discoverable information in the party’s possession, custody or

10 control. With respect to the preservation of ESI, the parties agree as follows:

11            1. Absent a showing of good cause by the requesting party, the parties shall not be

12 required to modify, on a going-forward basis, the procedures used by them in the ordinary course

13 of business to back up and archive data; provided, however, that the parties shall preserve all

14 discoverable ESI in their possession, custody or control.

15            2. Absent a showing of good cause by the requesting party, the following categories of

16 ESI need not be preserved:

17                a. Deleted, slack, fragmented, or other data only accessible by forensics.

18                b. Random access memory (RAM), temporary files, or other ephemeral data that are
19                     difficult to preserve without disabling the operating system.

20                c. On-line access data such as temporary internet files, history, cache, cookies, and

21                     the like.

22                d. Data in metadata fields that are frequently updated automatically, such as last-

23                     opened dates (see also Section (E)(5)).

24                e. Back-up data that are substantially duplicative of data that are more accessible

25                     elsewhere.

26                f. Server, system or network logs.

                                                                            OGDEN MURPHY WALLACE, PLLC
                                                                               901 5TH AVE, SUITE 3500
     {DJV2377845.DOCX;1/08289.000001/ }
                                                                                 SEATTLE, WA 98164
     AGREEMENT REGARDING DISCOVERY OF ESI - 2
             Case 2:20-cv-01618-RAJ-MLP Document 35 Filed 03/02/21 Page 3 of 6




 1                g. Data remaining from systems no longer in use that is unintelligible on the systems

 2                     in use.

 3                h. Electronic data (e.g. email, calendars, contact data, notes, and text messages)

 4                     stored on mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices),

 5                     provided that a copy of all email data is routinely saved elsewhere (such as on a

 6                     server, laptop, desktop computer, or “cloud” storage).

 7            4. Only ESI created or received during the period from November 3, 2013 through the

 8 filing date of this lawsuit (November 3, 2020) will be preserved under this order.

 9            D. Search

10            The parties have agreed to exchange technical documentation.

11            In addition, the parties agreed that they will search reasonably relevant custodial ESI for

12 relevant documents on a targeted basis (for example HTC will search for documents of relevant

13 custodians related to “CEV,” “Cutting Edge Vision,” and “Konicek,”) and to produce responsive,

14 non-privileged documents. The parties’ agreement regarding the production of privilege logs is

15 addressed in the parties’ Joint Status Report and Discovery Plan. (Doc. 30 at 3-4.) At this time,

16 the parties have agreed to postpone more extensive ESI collection and searching protocol. The

17 parties will meet and confer regarding whether additional searching is necessary after service of

18 HTC’s LPR 121 and LPR 122 Non-infringement and Invalidity Contentions and review of
19 technical documents produced by HTC.

20            In the event that the parties agree more extensive ESI collection and searching is

21 required, the Parties shall try to reach agreement on appropriate search terms before any query is

22 performed. In this event it is agreed,

23            1. If requested, a producing party shall disclose what search terms, if any, were used to

24                locate ESI likely to contain discoverable information. If search terms were not used, a

25                party shall disclose the search methodology used to locate ESI likely to contain

26                discoverable information.

                                                                           OGDEN MURPHY WALLACE, PLLC
                                                                              901 5TH AVE, SUITE 3500
     {DJV2377845.DOCX;1/08289.000001/ }
                                                                                SEATTLE, WA 98164
     AGREEMENT REGARDING DISCOVERY OF ESI - 3
             Case 2:20-cv-01618-RAJ-MLP Document 35 Filed 03/02/21 Page 4 of 6




 1            2. If search terms were used to locate ESI likely to contain discoverable information, a

 2                requesting party is entitled to no more than 5 additional terms or queries to be used in

 3                connection with further electronic searches absent a showing of good cause or

 4                agreement of the parties. The parties shall confer in good faith on the 5 additional

 5                terms or queries. Focused terms and queries, rather than overbroad ones, shall be

 6                employed.

 7            3. Absent a showing of good cause, search terms returning more than 250 megabytes of

 8                data are presumed to be overbroad. The producing party shall search non-custodial

 9                data sources and other ESI maintained by the identified Custodians. Defendants

10                contend that email production should not be necessary in this case. Plaintiff disagrees,

11                but has agreed to meet and confer regarding the appropriate scope of the parties’

12                email productions. (Doc. 30 at 3.)

13            E. Production Formats

14            The parties agree generally to conform their productions with the standard production

15 specifications attached as Exhibit A. The parties agree to produce documents in either native or

16 300 dpi single page searchable TIFF images, with appropriate accompanying Concordance load

17 files. The Concordance load files will contain extracted or OCR text, the custodian of the

18 document, the Bates number of the document, an indication of whether the document is redacted,
19 and an indication of confidentiality designation. The creation date, author, last modified date,

20 and filename with extension shall generally be included. If particular documents warrant a

21 different format, such as for voluminous spreadsheets, the parties will cooperate to arrange for

22 the mutually acceptable production of such documents. The parties agree not to degrade the

23 searchability of documents as part of the document production process.

24            F. Privilege

25            1. Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product

26                protected document, whether inadvertent or otherwise, is not a waiver of privilege or

                                                                           OGDEN MURPHY WALLACE, PLLC
                                                                              901 5TH AVE, SUITE 3500
     {DJV2377845.DOCX;1/08289.000001/ }
                                                                                SEATTLE, WA 98164
     AGREEMENT REGARDING DISCOVERY OF ESI - 4
             Case 2:20-cv-01618-RAJ-MLP Document 35 Filed 03/02/21 Page 5 of 6




 1                protection from discovery, including the attorney-client privilege, attorney work-

 2                product protection, or any other privilege or protection recognized by law, in this case

 3                or in any other federal or state proceeding. For example, the mere production of

 4                privileged or work-product protected documents in this case as part of a mass

 5                production is not itself a waiver in this case or in any other federal or state

 6                proceeding. Information produced in discovery that is protected as privileged or work

 7                product shall be immediately destroyed or returned to the producing party.

 8            2. Communications involving trial counsel need not be placed on a privilege log.

 9            3. Activities undertaken in compliance with the duty to preserve information are

10                protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

11            G. Modification

12            This Stipulated Order may be modified by a Stipulated Order of the parties or by the

13 Court for good cause shown.

14
              RESPECTFULLY SUBMITTED, this 1st day of March, 2021.
15

16 OGDEN MURPHY WALLACE, PLLC                               GORDON REES SCULLY
                                                            MANSUKHANI, LLP.
17

18 By:______________________                                By: /s/ Lara S. Garner

19 Daniel J. Vecchio, WSBA # 44632                          Lara S. Garner, Pro Hac Vice
                                                            Ross Kirkbaumer WSBA # 56310
20
   901 Fifth Avenue, Suite 3500                             701 Fifth Avenue, Suite 2100
21 Seattle, WA 98164                                        Seattle, WA 98104
   Tel: (206) 447-7000                                      Tel: (206) 695-5100
22 dvecchio@omwlaw.com                                      rkirkbaumer@grsm.com
   Attorneys for Plaintiff                                  Attorney for Defendants
23

24 SPERLING & SLATER, PC

25 By: /s/Eamon Kelly

26 Eamon Kelly, Pro Hac Vice

                                                                           OGDEN MURPHY WALLACE, PLLC
                                                                              901 5TH AVE, SUITE 3500
     {DJV2377845.DOCX;1/08289.000001/ }
                                                                                SEATTLE, WA 98164
     AGREEMENT REGARDING DISCOVERY OF ESI - 5
             Case 2:20-cv-01618-RAJ-MLP Document 35 Filed 03/02/21 Page 6 of 6




     55 West Monroe Street, 32nd Floor
 1
     Chicago, IL 60603
 2
     Tel.: (312) 641-3200
 3 Fax: (312) 641-6492

 4 ekelly@sperling-law.com
   Attorneys for Plaintiff
 5

 6 THE LAW OFFICES OF LISA & LESKO, LLC

 7 By: /s/Justin J. Lesko
     Justin J. Lesko, Pro Hac Vice
 8
   Steven G. Lisa, Pro Hac Vice
 9 55 East Monroe Street, Suite 3800

10 Chicago, IL 60603
   Tel.: (480) 442-0297
11
   JustinLesko@patentit.com
12 SteveLisa@patentit.com

13 Attorneys for Plaintiff

14

15

16
                                                 ORDER
17
     Based on the foregoing, IT IS SO ORDERED.
18
19 DATED: March 2, 2021.

20

21                                                 A
                                                   MICHELLE L. PETERSON
22                                                 United States Magistrate Judge
23

24

25

26

                                                                 OGDEN MURPHY WALLACE, PLLC
                                                                    901 5TH AVE, SUITE 3500
     {DJV2377845.DOCX;1/08289.000001/ }
                                                                      SEATTLE, WA 98164
     AGREEMENT REGARDING DISCOVERY OF ESI - 6
